Order entered October 17, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-01284-CV

                             IN RE SANDRA CRENSHAW, Relator

                  Original Proceeding from the 160th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-14-02008

                                              ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus and DENY relator’s motion to stay the proceedings in the trial court. We ORDER

relator to bear the costs of this original proceeding.


                                                         /s/   KERRY P. FITZGERALD
                                                               JUSTICE